 



Exhibit 10.63
TERM NOTE
___________
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to ____________ or its registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Term Loan from time to time made by the Lender to the Borrower
under that certain Second Lien Senior Secured Credit Agreement, dated as of July
[ ], 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Terremark Worldwide, Inc., the
Lenders from time to time party thereto and Credit Suisse, acting through one or
more of its branches, or any Affiliate thereof (collectively, “Credit Suisse”),
as Administrative Agent and as Collateral Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds, pursuant to the terms of the Credit Agreement. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.
     This Term Note is one of the Term Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Term Note is
also entitled to the benefits of the Subsidiary Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Term Note shall in certain circumstances become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            TERREMARK WORLDWIDE, INC.
      By:           Name:           Title:        

Second Lien Term Note

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                      Amount of
    Outstanding                             End of     Principal or    
Principal                 Type of Loan     Amount of     Interest     Interest
Paid     Balance     Notation     Date     Made     Loan Made     Period    
This Date     This Date     Made By    
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       

Second Lien Term Note

 